Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-17 are allowed.  Specifically, the independent Claims 1, 7 and 13 are allowed over the prior art. The dependent Claims (2-6, 8-12 and 14-17) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance

Regarding prior art, Claims 1, 7 and 13. Though the prior arts teach , 
a) Bhadani et al.  (The cat vehicle testbed: a simulator with hardware in the loop for autonomous vehicle applications, April 2018) discloses multi-vehicle simulation, which can be used to simulate vehicle to vehicle interaction, create a leader-follower scenario and traffic like situations. The vehicle model used in the CAT Vehicle Testbed is a kinematics model, which uses simulated controllers to actuate joints of the autonomous vehicle. It uses a ROS-based control mechanism through Gazebo to send control inputs to the car.
b) Chen et al. (Cognitive Map-based Model: Toward a Developmental Framework for Self-driving Cars, March 2018) discloses convolutional neural network that can perceive the environment in the manner that the human visual cortex does, a 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1, 7 and 13:  “facilitating an online self-driving car test and development system, comprising: receiving first model data from a first user to simulate a vehicle; utilizing an environment server to render a 3D environment based on the first model data; utilizing an experiment server separate from the environment server to execute a simulation session to simulate the vehicle on the 3D environment based on the first model data; providing virtual sensor data output from the simulation session; and managing the simulation session in a database to be available to subsequent users submitting second model data to simulate another vehicle.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864